

116 HR 8170 IH: Wildland Firefighter Recognition Act
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8170IN THE HOUSE OF REPRESENTATIVESSeptember 4, 2020Mr. LaMalfa (for himself and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the Director of the Office of Personnel Management to create a classification that more accurately reflects the vital role of wildland firefighters. 
1.Short titleThis Act may be cited as the Wildland Firefighter Recognition Act. 2.DefinitionsIn this Act— 
(1)the term Director means the Director of the Office of Personnel Management; (2)the term employee has the meaning given the term in section 2105 of title 5, United States Code; 
(3)the term Federal land management agency means— (A)within the Department of the Interior— 
(i)the Bureau of Land Management; (ii)the Bureau of Indian Affairs; 
(iii)the National Park Service; and (iv)the United States Fish and Wildlife Service; and 
(B)within the Department of Agriculture, the Forest Service; (4)the term wildland fire— 
(A)means any non-structure fire that occurs in vegetation or natural fuels; and (B)includes prescribed fire and wildfire; and 
(5)the term wildland firefighter means— (A)an employee of a Federal land management agency, the duties of whose position are primarily to perform work directly related to the prevention, control, suppression, or management of wildland fires, including an employee of a Federal land management agency who is assigned to support wildland fire activities; and 
(B)an employee of a Federal land management agency who is transferred to a supervisory or administrative position from a position described in subparagraph (A). 3.Classification of wildland firefighters (a)Requirements (1)In generalNot later than 30 days after the date of enactment of this Act, the Director, in cooperation with the Federal land management agencies, shall commence development of a distinct wildland firefighter occupational series that more accurately reflects the variety of duties performed by wildland firefighters. 
(2)DesignationThe official title assigned to any occupational series established under paragraph (1) shall include the designation of Wildland Firefighter. (3)Positions describedParagraph (1) shall apply with respect to any class or other category of positions that consists primarily or exclusively of forestry technician positions, range technician positions, or any other positions the duties and responsibilities of which include— 
(A)significant prevention, preparedness, control, suppression, or management activities for wildland fires; or (B)activities necessary to meet any other emergency incident to which assigned. 
(4)ConsultationIt is the sense of Congress that the Director should consult with employee associations and any other groups that represent wildland firefighters in carrying out this subsection. (5)ImplementationNot later than 2 years after the date of enactment of this Act— 
(A)the Director shall complete the development of the wildland firefighter occupational series required under paragraph (1); and (B)the Secretary of the Interior and the Secretary of Agriculture shall use the wildland firefighter occupational series developed under paragraph (1) in the advertising and hiring of a wildland firefighter. 
(b)Hazardous duty differential not affectedSection 5545(d)(1) of title 5, United States Code, is amended by striking except and all that follows and inserting the following: except— 
(A)an employee in an occupational series covering positions for which the primary duties involve the prevention, control, suppression, or management of wildland fires, as determined by the Office; and (B)in such other circumstances as the Office may by regulation prescribe; and. 
(c)Current employeesAny individual employed as a wildland firefighter on the date on which the occupational series established under subsection (a) takes effect may elect to— (1)remain in the occupational series in which the individual is working; or 
(2)be included in the wildland firefighter occupational series established under subsection (a). 